DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Susumu et al. (JPH0731044; hereinafter Susumu) (IDS filed on 12/5/2018) in view of Logakis et al. (U.S. 2016/0133361; hereinafter Logakis). 
Regarding claim 1, Susumu discloses a method for processing an electrically insulating protective material 16 (figs. 1-3) intended for covering at least one surface of an electrical component 10 to be insulated comprising first and second electrical contacts 21 (fig. 2 ¶021, Experimental Example 1), the method comprising the following acts:
mixing an electrically insulating host matrix (e.g. epoxy 16) with a particulate filler (e.g. alumina) having a dielectric permittivity higher than that of the host matrix, so as to obtain a homogeneous composite mixture (Example 1, ¶021);
covering said at least one surface of the electrical component 10 to be insulated 8 with the homogeneous composite mixture 16 (figs. 1-3).

However, Logakis discloses a method comprising: applying an electrical field, of frequency lower than or equal to 10 Hz (e.g. 1Hz, ¶0048), to the homogeneous composite mixture by means of the first and second electrical contacts (e.g. sides of conductor 904 in fig. 9), so as to obtain a heterogeneous mixture.
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Susumu by having the steps of applying an electrical field, of frequency lower than or equal to 10 Hz, to the homogeneous composite mixture by means of the first and second electrical contacts, so as to obtain a heterogeneous mixture, as taught by Logakis, in order to provide a different application to the device and increase the device functionality for the structure.
Regarding claim 2, Susumu discloses further comprising hardening the composite mixture subsequently to applying the electrical field (¶021). 
Regarding claim 3, Susumu discloses that further hardening the composite mixture during the act of applying an electrical field (¶021).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time of the invention wherein the electrical field is applied by means of a first AC electrical signal of pre-determined shape that is superimposed on a second DC electrical signal.
Regarding claim 10, Logakis discloses that the conductivity and permittivity values in the 
above refer to room temperature values for electrical field levels in the range of 1-20 kV/mm.  However, the invention can be used at other temperatures and in electric fields of other magnitudes.  Therefore, it would have been obvious to have the electrical field is applied with an amplitude of less than 2 kV/mm.

Regarding claim 12, Susumu discloses that wherein said act of applying an electrical field (¶021) is performed by means of an external connection part (e.g. supply voltage or ground voltage for the component 10  in figs. 1 and 3) of the electrical component 10 (figs. 1 and 3) cooperating with one of said first and second electrical contacts (¶020, 022).
Regarding claim 13, Susumu discloses that wherein the act of applying an electrical field (¶021) is carried out by means of at least one temporary and detachable counter-electrode intended for electrical connection (e.g. supply voltage, ground voltage or any voltage to the circuit) to one of said first and second electrical contacts (¶020, ¶022).
Regarding claim 14, Susumu disclose that method for manufacturing an electrical component 10 (figs. 1), comprising making the electrical component to be insulated and processing the electrically insulating protective material 16 (figs. 1) according to claim 1.

Response to Arguments
The Applicant argues that the method of processing as defined in claim 1 differs from the method disclosed in Susumu and the frequency disclosed by Logakis applied to the material is only a frequency for characterizing behavior of the graphene oxide and not for material process. The method disclosed in Logakis relies on a thermal process of the material ([0015], “exposed to annealing at different temperatures, resulting in different degrees of reduction”) or an exposure to a given irradiation.
This argument is respectfully traversed because Logakis discloses a method comprising: applying an electrical field, of frequency lower than or equal to 10 Hz (e.g. 1Hz, ¶0048), to the homogeneous 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., annealing at different temperatures, resulting in different degrees of reduction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that nowhere in there mention is Logakis of electrical process, much less of low frequency electrical process of the material for electrical field grading purpose.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., much less of low frequency electrical process of the material for electrical field grading purpose) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that it is not obvious to combine the references of Susumu in view of Logakis, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Logakis discloses a method comprising: applying an electrical field, of frequency lower than or equal to 10 Hz (e.g. 1Hz, ¶0048), to the homogeneous composite mixture by means of the first and second electrical contacts (e.g. sides of conductor 904 in fig. 9), so as to obtain a heterogeneous mixture.  Thus, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Susumu by having the steps of applying an electrical field, of frequency lower than or equal to 10 Hz, to the homogeneous composite mixture by means of the first and second electrical contacts, so as to obtain a heterogeneous mixture, as taught by Logakis, so as to provide a different application to the device and increase the device functionality for the structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894